EXHIBIT 10.1

Summary Sheet: Terms of Employment for Named Executive Officers for 2010

Employment Status

Pursuant to the Federal Home Loan Bank Act, the employees of the Federal Home
Loan Bank of San Francisco (the “Bank”), including the Bank’s chief executive
officer, the chief operating officer, the chief financial officer and other
current named executive officers as of December 31, 2009 (Dean Schultz, Lisa B.
MacMillen, Steven T. Honda, Lawrence H. Parks, Kenneth C. Miller and David H.
Martens) (the “named executive officers”), are “at will” employees. The named
executive officers may resign at any time and the Bank may terminate their
employment at any time for any reason or no reason, with or without cause and
with or without notice.

Each of the named executive officers receives a base salary and is eligible to
participate in the Bank’s executive incentive compensation plans and
comprehensive benefit programs, including both qualified and nonqualified
retirement benefit plans. Base salaries for 2010 for the named executive
officers are: Dean Schultz: $765,000; Lisa B. MacMillen: $490,000; Steven T.
Honda: $343,200, Lawrence H. Parks: $395,400; Kenneth C. Miller: $380,000; and
David H. Martens, $343,200.

Senior officers, including the named executive officers, are also eligible to
receive reimbursement for financial planning, health club membership, and
parking expenses incurred each year up to a maximum amount of $12,000 annually
per officer. On occasion, the Bank pays for resort activities for employees,
including our named executive officers, in connection with Board meetings and
other business-related meetings; and in some cases, the Bank pays the expenses
for spouses accompanying employees to these meetings or other Bank-sponsored
events. The President receives use of a Bank-owned vehicle.

A Bank employee, including the named executive officers, may receive severance
benefits in the event that the employee’s employment is terminated because the
employee’s job or position is eliminated or because the job or position is
substantially modified so that the employee is no longer qualified or cannot
perform the revised job. For the named executive officers, severance under the
Bank’s current policy would be equal to the greater of (i) 12 weeks of the
officer’s base salary, or (ii) the sum of three weeks of the officer’s base
salary plus three weeks of the officer’s base salary for each full year of
service and three weeks of base salary prorated for each partial year of service
at the Bank to a maximum of 52 weeks. The Bank’s current severance policy also
provides one month of continued health and life insurance benefits and, at the
Bank’s discretion, outplacement assistance.